DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, 4-7, 10-14, and 16-20 have been reviewed and considered by this office action. Claims 3 and 8-9 have previously been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the cited references do not teach the amended claim limitations.
The Examiner finds the arguments unpersuasive. While the previous references did not teach the amended limitations, further search and consideration led to the introduction of the Lush reference as seen below.
The 103 Rejection is updated and maintained below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 2, 4, 5, 7, 10, 11, 13, 15-17, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercury et al. (US 20190087781 A1) in view of Lush et al. (US 20160132816 A1), and Nishimura et al. (US 20120095797 A1).
Regarding Claims 1, 7, and 13 Mercury teaches: A method, comprising: receiving, by one or more processing circuits, a work order upon receipt of a service request, [a piece of equipment in a location within a building, and one or more maintenance actions to perform on the equipment]: (see Mercury [0136], [0138] and [0226], which includes the badge platform server receiving requests (which may be interpreted as service requests) and retrieves data associated with badges and skills associated with badges.  Note, at least [0136] and [0138] disclose that the data/skills associated with the badges may comprise work orders and work-related tasks (which may be interpreted as the “work order”).
receiving, by the one or more processing circuits, first attributes of a first service provider and second attributes of a second service provider; (see Mercury [0138]-[0139], [0142] and [0226], which includes receiving at least some of said interested attributes of the service provider and further see Mercury, [abstract]; For each employee in the first set of employees, a server computer hosting a digital credential repository is accessed to identify a plurality of digital credentials associated with the employee. The plurality of digital credentials of each employee in the first set of employees are analyzed to generate a statistical analysis of the plurality of digital credentials. With the statistical analysis complete, data identifying the statistical analysis is transmitted to a user device). 
 a plurality of service providers including the service provider; (see Mercury [0138]-[0139], [0142] and [0226], which includes determining whether a technician has performed a required level of task/skills, wherein the information indicative of what tasks/skills the technician has performed may be interpreted as the service provider attributes.  Also, note, [0226] (in light of the technician of [0138]) discloses that said technician’s data indicative of the technician’s skills/tasks/badges (i.e., service provider attributes) may be requested).  The Examiner notes the plurality of service providers is rejected here separately but is further relied upon to teach the claim limitations below in view of Lush.
determining, by the one or more processing circuits, a requisite level of expertise required for the service request from the work order, the requisite level of expertise indicating that the second service provider needs expertise servicing a type of equipment of the piece of equipment of the work order; (see Mercury [0136], [0138]-[0139] [0142] and [0192]; which includes at least “One or more workstation and/or workplace monitoring systems 1120 may provide user monitoring data to the server 1110, to allow the sever 1110 to analyze the user's activities and determine to what extent the user is using the skills and abilities associated with their badges” ,  “.skills associated with the badges obtained by the specific user may be retrieved using the credential-skill mapping data store”,“. . . monitoring of the user's work-related activities and tasks performed/completed . . . which the user has been engaged following issuance of the badge”, and  determining whether a technician has performed a required level of task/skills. For example, rather than jobs/occupations have different badge requirements (or preferred badges), they may have badge strength (or badge level requirements). Note determining skills/tasks may be determined based on a work order/work-related tasks as described in at least [0136] and [0138]). The Examiner notes that the system of Mercury looks to see what tasks the service provider does to determine if required expertise are met (i.e. such as vehicle transmission  certification)
determining, by the one or more processing circuits that the first attributes indicate that the first service provider has the requisite level of expertise; (see Mercury, [0138]-[0139] and [0142], which includes at least “[0138] In step 1202, the digital credential server 1110 and/or monitoring systems 1120 may monitor and track the activities of the credentialed user, including, for example, the workplace tasks performed by the user based on analyses of the various monitoring systems/sensor data installed at the user's workstation and/or workplace environment 
While Mercury teaches the work order, plurality of service providers, and experience levels associated with the service provider, Mercury doses not further specify identifying one or more doors of the building that allow access to the location within the building that the piece of equipment is located in; However, Mercury in view of Nishimura does teach this limitation: (See Nishimura, [0038]; In the embodiment of the present invention, the at least one element (second element) (206) associated with the access path to the asset (204) or the first element (205) is, for example, an entrance/exit mechanism provided on a path (route) through which the asset (204) or the first element (205) is accessed. The entrance/exit mechanism is, for example, a doorway to a room in which the asset (204) or the first element (205) is stored or placed, a doorway to a floor on which the room is present, a doorway to a building including the floor, or a doorway to a site including the building and further see Nishimura, [0103]; For example, when assets are a generator and a pump, the access rights cannot be granted to a generator or a pump itself. In this case, it is necessary to grant the access right to the second element such as a door associated with an access path to the generator).
While Mercury teaches a work order associated with a service provider, Mercury does not specify the work order also containing a piece of equipment in a location within a building, and one or more maintenance actions to perform on the equipment. However, Mercury in view of Nishimura does teach this limitation: (See Nishimura, [0218]; In accordance with a stipulation in an "incinerator cleaning process," the work order for the incinerator cleaning is issued periodically (e.g., once a month), once in every predetermined time period (e.g., once in 
determining, a length of time needed for the first service provider to perform the one or more actions on the piece of equipment; (See Nishimura, [0093]; The work order is associated with information such as the asset as a work subject, hierarchical information on the work order, an order of the work order in the sequence, target dates and times of work start and completion, a work location, a work ordering department, a work managing department, and an account code). The Examiner notes that the length of time needed is determined and associated to the work order.
assigning, by the one or more processing circuits, access to the one or more doors of the building to a credential associated with the first service provider for the length of time [in response to a determination that the first attributes indicate that the first service provider has the requisite level of expertise]; (See Nishimura, [0103]; “The access right granting unit (304) grants the access right to the asset (204), the first element (205), or the second element (206). This granting includes granting an access right to at least one of the asset (204), the first element (205), and the second element (206). For example, when assets are a generator and a pump, the access rights cannot be granted to a generator or a pump itself. In this case, it is necessary to grant the access right to the second element such as a door associated with an access path to the see Nishimura, [0104]; The access right granting revocation unit (305) revokes the access right granted by the access right granting unit (304) at a scheduled completion time for a work order already started, or in response to reception of a report (or a report message) indicating the completion of work for the work order already started or a report (or a report message) indicating the start of work for a succeeding work order to the work order already started and further see Nishimura, [0043]; The security device (211) may be used for the authentication for the worker entity (203) to access the second element (206) (mainly entering). Specifically, the security device (211) may be used for unlocking the door for entrance or exit of the worker entity (203). The security device (211) may be set so that the door can be unlocked, on condition that the access token is stored therein.). The Examiner notes that Mercury is again relied upon to teach the service provider aspects, while Nishimura teaches assigning the one or more doors to the credentials for a specific length of time.
causing, by the one or more processing circuits, the one or more doors to unlock based on the credential associated with the first service provider. (See Nishimura, [0034]; the asset (204) may be connected to the system (201) through a computer (not illustrated) associated with the asset (204). The asset (204) may be accessible by a security device (211) associated with a corresponding one of the work-assigned entities (203) and further see Nishimura, [0043]; Specifically, the security device (211) may be used for unlocking the door for entrance or exit of the worker entity (203)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the assigning and unlock features to provide an added layer of safety for the individual as taught by Nishimura, [0089]; “(1) a sequence which is a procedure in which the work is done, or (2) a sequence which is a predetermined order 
While Mercury/Nishimura teaches the work order, plurality of service providers, experience levels, and door access associated with the service provider, Mercury/Nishimura does not further teach that the second attributes indicate that the second service provider does not have the requisite level of expertise, the first attributes indicating that the first service provider has the expertise servicing the type of equipment and the second attributes indicating that the second service provider has expertise servicing a different type of equipment than the type of equipment; However, Mercury/Nishimura in view of  Lush does teach this limitation: (See  Lush, [0074]; Any type of work activity 14 to address any type of work project and/or service request may be generated by or based on information from any type of work originator or work originating system (e.g., automated system 16). The work activities 14 are depicted as having populated in a hopper logic 20. Hopper logic 20 may be virtual and may be a portion of the system that includes memory and may store and/or process information regarding a variety of work orders and/or work activities until the work orders and/or work activities are paired with a service provider and/or are completed. The hopper logic 20 may be the location that many of the matching a work activity to a pool of candidates that are qualified to complete the work activity and further see Lush, [0076]; Fundamental skill level (which may be designated by “F”) may correspond to a basic level of skill/understanding in a service area of an industry, Proficient (which may be designated by “P”) may correspond to an average or mid-range level of skill/understanding in a field, and Expert (which may be designated by “E”) may correspond to an high or expert level of skill/understanding in a field. For example, while many service providers may have a fundamental or proficient level of skill in HVAC, some problems may be so complicated that they require expert level skill to complete; in these cases, one must ensure that a service provider with high level or expert skill is paired with the work activity, instead of someone who does not have the skill to address the particular issue).
sending a notification to a device of the second service provider notifying the second service provider that the second service provider does not have the requisite level of expertise to be assigned the work order; (See Lush, [0102]; The unified workforce platform may also include a workflow module or activity awareness module that periodically (e.g., weekly, bi-weekly, monthly, every 30 days, bi-monthly, etc.) sends a notification (e.g., an automatic notification) informing individual users of how many work activities they were allowed to see during the period and how many work activities they missed out on seeing and/or selecting and why the users missed out on seeing and/or selecting the work activities. For example, a first user might be notified that a certain number of work activities for which he/she would have been eligible were accepted by other users before the first user was even scheduled to receive notification based on the notification priority of the point system. This could motivate users to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the requisite skills and notifications as taught by Nishimura in order to establish a  system that is aware of what provider is qualified for each task and provide the providers with an opportunity to improve their skills and receive more tasks (See Lush, [0102]; The user may be given opportunities to complete additional training through the unified workforce platform (e.g., watching some training videos, reading some training materials, etc.) to increase their skill level to receive more work activities. The users may be periodically evaluated for their skill level (e.g., given periodic evaluation tests) to increase their skill level ranking. The notification may give the user instructions or options for how to seek reevaluation of the user's skill level and/or how to complete additional training).
Further regarding Claim 7, the claim recites: A system comprising: one or more processing circuits configured to: (See Mercury, [0248]; Implementation of the techniques, blocks, steps and means described above may be done in various ways. For example, these techniques, blocks, steps and means may be implemented in hardware, software, or a combination thereof. For a hardware implementation, the processing units may be implemented within one or more application specific integrated circuits (ASICs), digital signal processors 
Further regarding Claim 13, the claim recites: One or more non-transitory computer readable medium configured to store instructions thereon that, when executed by one or more processing circuits, cause the one or more processing circuits to: (See Mercury, [0099]; Computer-readable storage media 516 containing program code, or portions of program code, may include any appropriate media known or used in the art, including storage media and communication media, such as but not limited to, volatile and non-volatile, removable and non-removable media).
Regarding Claim 2, Mercury, in view of Nishimura and Lush, further teaches sending, by the one or more processing circuits, a request for service to the first service provider (see Mercury, [0173]; which includes at least “a real-time request sent by the platform server 2010 to a client device 2060 (fig. 20 “user client device”) associated with the user, to allow the user the option to allow or reject the request.”) [0150] Referring now to FIG. 15, an example computing environment is shown including a digital credential platform server 1510 in communication with a plurality of testing, credentialing, and/or monitoring systems 1521-1523, and one or more external client devices 1560. In some examples, the digital credential platform server 1510 may be a badging server similar or identical to the server 610 discussed above discloses sending, by the one or more processing circuits, a request for service to the service provider).
Regarding Claims 4, 10, and 16, Mercury, in view of Nishimura and Lush, further teaches wherein the first attributes include expertise data and identity data of the first service provider. (see Mercury, [0155]; which describes authorizing particular badges (which may be interpreted as expertise data) a particular user (which may be interpreted as identity data of the service provider) [0226] Additionally, user data stores may store various additional user data for badge earners, such as demographic data, employment and educational data, other qualifications, current employment details, other attributes/traits, etc. A user's skills profile may be generated by retrieving and aggregating the skills associated with each of the user's badges, [0159] once collected, the data may be used to authenticate the testing, simulation, and/or monitoring processes, to confirm the user's identity and to prevent errors or fraudulent activities by users. The data may be saved with the user's badge and/or into a separate portfolio of evidence,
Regarding Claim 5 and 17, Mercury, in view of Nishimura and Lush, further teaches sending, by the one or more processing circuits, a device of the first service provider a beacon signal to initiate a transaction with the one or more processing circuits, wherein the device stores a mobile credential system (see Mercury at least [0132] and [0224], which includes at least the “notifications” discussed throughout these paragraphs may be interpreted as the “beacon signal”). (see at least [0054] which includes “user devices 106 and supervisor devices 110 may be general purpose personal computers or special-purpose computing devices including, by way of example, personal computers, laptop computers, workstation computers . . .”, wherein the “user device” discussed throughout Mercury may be interpreted as the device; see also FIGS. 18A-18B and the corresponding description thereof, wherein the captured facial features may be interpreted as the mobile credential).
Regarding Claim 11, Mercury, in view of Nishimura and Lush, further teaches wherein the one or more processing circuits are configured to send a device of the service provider a beacon signal initiating a transaction, wherein the device stores a mobile credential; (see at least Mercury, [0132] and [0224], which includes at least the “notifications” discussed throughout these paragraphs may be interpreted as the “beacon signal”). (see at least [0054] which includes “user devices 106 and supervisor devices 110 may be general purpose personal computers or special-purpose computing devices including, by way of example, personal computers, laptop computers, workstation computers . . .”, wherein the “user device” discussed throughout Mercury may be interpreted as the device; see also FIGS. 18A-18B and the corresponding description thereof, wherein the captured facial features may be interpreted as the mobile credential).
Regarding Claim 15 and 23, Mercury, in view of Nishimura and Lush, further teaches: wherein the instructions cause the one or more processing circuits to: send a request for the service to the service provider. (See at least Mercury, [0052] [0173] [0192]; Content management server 102 may act according to stored instructions located in a memory subsystem of the server 102, and may run an operating system, including any commercially available server operating system and/or any other operating systems discussed herein. (See at least [0173], which includes at least “a real-time request sent by the platform server 2010 to a client device 2060 (fig. 20 “user client device”) associated with the user, to allow the user the option to allow or reject the request.”) [0150] Referring now to FIG. 15, an example computing environment is shown including a digital credential platform server 1510 in communication with a plurality of testing, credentialing, and/or monitoring systems 1521-1523, and one or more external client devices 1560. In some examples, the digital credential platform server 1510 may be a badging server similar or identical to the server 610 discussed above [0192] For example, rather than jobs/occupations have different badge requirements (or preferred badges), they may have badge strength (or badge level requirements) discloses a request for the service to the service provider).
Claims 20 and 22; Mercury in view of Nishimura and Lush, further teaches: attributes include one or more certification attributes indicating certifications held by the service provider. (see Mercury, [0170] [0182]; Data sources 2024 also may include financial servers (e.g., to obtain the user's bank statements), educational record servers (e.g., to obtain the user's grades, transcripts, disciplinary issues), [0182]) wherein “Referring now to FIG. 24, an example computing environment is shown including a digital credential platform server 2410, a badge certification service 2450, and multiple badge issuers 2430a-x. In this example, the badge certification service 2450 may receive and analyze badge-related data, such as the badge qualifications, from each badge issuer 2430, in order to certify the badge before allowing each badge to be stored in the platform server 2410. In some cases, the badge certification service 2450 may use a universal taxonomy of skills 2460 and corresponding skills tests, achievements, and levels 2465, in order to evaluate the qualifications of each badge. These badge qualifications may be mapped to different nodes of the skills taxonomy 2460, and may be compared to the baseline tests, achievements, and levels for that skill in database 2465. Thus, database 2460 and/or 2465 may include an objective set of testable skills or other metrics that may be used to evaluate badges, rather than just trusting the badge issuer 2430 that a particular badge is a good indicator of the skills listed within the badge discloses attributes include one or more certification attributes indicating certifications held by the service provider).
Claims 6, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercury et al. (US 20190087781 A1) in view of Lush et al. (US 20160132816 A1),  Nishimura et al. (US 20120095797 A1), and Johnson (US 20150278508 A1).
Regarding Claims 6, 12, 14, Mercury, in view of Nishimura and Lush, further teaches receiving, by the one or more processing circuits, the mobile credential for validating personal information; (see Mercury [0226]-[0227]; “the information sent to the user device (i.e., device) may be interpreted as receiving, by the one or more processing circuits,);” (see at least [0073], [0078] and [0208].)  More specifically, see at least “the discussion of the use of username, logins and passwords which may be interpreted as the “personal/commercial information” which is being interpreted as being required for validating ;(see also FIGS. 18A-18B and the corresponding description thereof, wherein the captured facial features may be interpreted as the mobile credential) discloses receiving mobile credential for validating personal information).
sending, by the one or more processing circuits, a QR code or other electronic code to the device; and receiving, by the one or more processing circuits, from the device, information that is required at check in at a facility. (see Mercury, [0226]-[0227], wherein “the information sent to the user device (i.e., device) may be interpreted as electronic code)”  (see at least [0209]) wherein “the badge platform 3210 may retrieve and populate one or more views and/or other badge-related features, and in step 3304 may transmit the requested views back to the requestor's device”  may be interpreted as sending and receiving by processing circuits”  (see at least [0073], [0078] and [0208].  More specifically, see at least “the discussion of the use of username, logins and passwords which may be interpreted as the “personal/commercial information” which is being interpreted as being required at check in at a facility)”discloses Sending, by the one or more processing circuits, a QR code or other electronic code to the device; and receiving, by the one or more processing circuits, from the device, information that is required at check in at a facility).
While Mercury in view of Nishimura and Lush teaches the mobile credentials for validating personal information, they do not further specify: causing, by the one or more processing circuits, a mobile application to be downloaded onto the device. However, Johnson (see Johnson, FIGS. 3C and [0011] [0047]; “a method implemented in the computing environment 103 (FIG. 1) according to one or more embodiments. FIG. 3C depicts recipient client devices obtaining the application download” may be interpreted as a mobile application to be downloaded onto the device by processing circuits) “and additionally “[0011] the client device may be authenticated based on the parameters identified by the donor of the application prior to initiating the application download.” discloses causing, a mobile application downloaded onto the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated downloading onto a device upon validation personal information a mobile application as taught by Johnson, because as taught by Johnson, such a configuration was known to enable an application store to ensure that an application download is provided to a specific recipient that has been authorized to receive a mobile application as discussed in at least [0011] of Johnson.
Claims 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercury et al. (US 20190087781 A1) in view of Lush et al. (US 20160132816 A1), Nishimura et al. (US 20120095797 A1), and Firestone (US 7043443 B1).
Regarding Claim 18, Mercury in view of Nishimura and Lush, further teaches: wherein the attributes include one or more certification attributes indicating certifications held by the service provider (see Mercury, [0170] [0182], Data sources 2024 also may include financial servers (e.g., to obtain the user's bank statements), educational record servers (e.g., to obtain the user's grades, transcripts, disciplinary issues),  [0182] “Referring now to FIG. 24, an example computing environment is shown including a digital credential platform server 2410, a badge certification service 2450, and multiple badge issuers 2430a-x. In this example, the badge 
While Mercury in view of Nishimura and Lush, teaches attributes including certification attributes, they do not further specifies wherein the attributes include an education level attribute indicating an education level of the service provider.  However, Firestone does teach this limitation: (See Firestone, [col 3 line 13], FIG. 6C illustrates a screen display of an exemplary education and training history. (col 7 line 61) The potential employee is prompted for education and training information 542 which includes, but is not limited to potential's highest school grade completed 548, if a diploma or certificate was received 550, the diplomas and/or degrees received 552, if technical training was received 554, the technical training 556, if any other training was received 558, and the other training 560).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated education levels as taught by Firestone because as taught by Firestone (col 2, lines 35-42 and col 7, line 61-67) education level 
Regarding Claims 19 and 21, Mercury in view of Nishimura, Lush, and Firestone further teach: wherein the attributes include an education level attribute indicating an education level of the service provider; (See Firestone, [col 3 line 13];  FIG. 6C illustrates a screen display of an exemplary education and training history.(col7 line61)The potential employee is prompted for education and training information 542 which includes, but is not limited to potential's highest school grade completed 548, if a diploma or certificate was received 550, the diplomas and/or degrees received 552, if technical training was received 554, the technical training 556, if any other training was received 558, and the other training 560.  Discloses attributes include an education level attribute indicating an education level of the service provider).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mercury in view of Lush with the teaching of Firestone because as taught by Firestone (col 2, lines 35-42 and col 7, line 61-67) education level information can be used to provide a more accurate match to job positions. Also, as set forth above, the combination of Mercury and Firestone discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately.  Further, one of ordinary skill in the art would have recognized that the results of the combination were 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624